Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 05, 2018

The Court of Appeals hereby passes the following order:

A18A0719. PAT P. CAUDELL v. HANK YORK et al.

      Pat P. Caudell commenced dispossessory proceedings against Hank and

Melissa York in magistrate court. After the Yorks counterclaimed, the trial court

transferred the matter to superior court. Following a bench trial, the trial court denied

Caudell’s petition, and the Yorks voluntarily dismissed their counterclaims. Caudell

filed a motion for new trial, which the trial court denied on August 4, 2017. On

September 5, 2017, Caudell filed a notice of appeal. We, however, lack jurisdiction.

      Generally, a notice of appeal must be filed within 30 days of entry of the

decision or judgment sought to be appealed. OCGA § 5-6-38 (a). The underlying

subject matter of an appeal, however, controls over the relief sought in determining

the proper appellate procedure. Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d

192) (1994). The underlying subject matter here is a dispossessory judgment. Under

OCGA § 44-7-56, an appeal from a dispossessory judgment must be filed within

seven days of the date the judgment was entered. Ray M. Wright, Inc. v. Jones, 239

Ga. App. 521, 522-523 (521 SE2d 456) (1999). Because Caudell failed to follow the
requirement of OCGA § 44-7-56 that an appeal in a dispossessory proceeding be filed

within seven days of the entry of judgment, this appeal is DISMISSED.

      The Yorks’ motion for sanctions for the filing of a frivolous appeal is

DENIED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       02/05/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.